              Case 2:19-cv-00128-JCC Document 65 Filed 12/14/20 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    COLLEEN PARRIS,                                    CASE NO. C19-0128-JCC
10                           Plaintiff,                  MINUTE ORDER
11           v.

12    JACOBS ENGINEERING GROUP INC,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend briefing
18   deadlines (Dkt. No. 64). Having thoroughly considered the motion and the relevant record, and
19   finding good cause, the Court hereby GRANTS the motion and ORDERS:
20          1. The deadline for Plaintiff to file her opposition to Defendant’s motion for summary
21                judgment (Dkt. No. 59) is extended to December 30, 2020.
22          2. The deadline for Defendant to file a reply brief is extended to January 8, 2021.
23          3. The trial date and all other deadlines remain in place.
24   //
25   //
26   //


     MINUTE ORDER
     C19-0128-JCC
     PAGE - 1
             Case 2:19-cv-00128-JCC Document 65 Filed 12/14/20 Page 2 of 2




 1   DATED this 14th day of December 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0128-JCC
     PAGE - 2
